                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                           Plaintiff,

                   v.

    LOUIS HOLGER EKLUND,                         Case No. 3:18-cr-00035-SLG

                           Defendant.


       ORDER REGARDING MOTION FOR RULE 17 SUBPOENA FOR PREA
               REPORT AND INVESTIGATION DOCUMENTS

         Before the Court at Docket 414 is defendant Louis Holger Eklund’s pro se

Motion to Issue Subpoena to Produce Documents Pursuant to Fed. R. Crim. P.

Rule 17(c)(1). No response from the government is necessary.1

         Mr. Holger asserts that in December 2018, he made a Prison Rape

Elimination Act (PREA) report regarding alleged sexual assaults by law

enforcement officers against female inmates of the Kotzebue Regional Jail.2 Mr.

Holger seeks to have the Court “issue a subpoena for all documents related to the

PREA report . . . & all documents arising out of the investigation” of the PREA




1
 See Docket 197 (text order stating that “the government need not respond to any filing by the
defendant unless the Court orders a response”).
2
    Docket 414 at 3.




           Case 3:18-cr-00035-SLG Document 430 Filed 02/05/21 Page 1 of 4
report.3      It is unclear whether Mr. Holger seeks pretrial production of the

documents.

          A Rule 17(c) subpoena “may direct the witness to produce the designated

[document] in court before trial or before they are to be offered in evidence.”4 Once

the document is delivered to the court, “the court may permit the parties and their

attorneys to inspect” the documents.5 “The party seeking to use the use of a

subpoena under Rule 17(c), Federal Rules of Criminal Procedure, must show: 1)

relevancy, 2) admissibility, and 3) specificity.”6           If a party seeks the pretrial

production of documents pursuant to the subpoena, the moving party must make

four showings:

          (1) that the documents are evidentiary and relevant; (2) that they are
          not otherwise procurable reasonably in advance of trial by exercise of
          due diligence; (3) that the party cannot properly prepare for trial
          without such production and inspection in advance of trial and that the
          failure to obtain such inspection may tend unreasonably to delay the
          trial; and (4) that the application is made in good faith and is not
          intended as a general “fishing expedition.”7




3
    Docket 414 at 5.
4
    Fed. R. Crim. P 17(c)(1).
5
    Fed. R. Crim. P 17(c)(1).
6
 United States v. Eden, 659 F.2d 1376, 1381 (9th Cir. 1981) (citing United States v. Nixon, 418
U.S. 683, 699–700 (1974)).
7
 United States v. Krane, 625 F.3d 568, 574 (9th Cir. 2010) (quoting United States v. Nixon, 418
U.S. 683, 699–700 (1974)).

Case No. 3:18-cr-00035-SLG-MMS, United States v. Eklund
Order Re Motion for Rule 17(c) Subpoena for PREA Report and Investigation Documents
Page 2 of 4
           Case 3:18-cr-00035-SLG Document 430 Filed 02/05/21 Page 2 of 4
A court should “engage[] in a ‘discretionary, case-by-case inquiry’” into these

factors.8

          Mr. Holger has broadly asserted that he seeks “all documents related to the

PREA report . . . & all documents arising out of the investigation” of the PREA

case.9 Issuance of a Rule 17 subpoena “depends on whether the subpoena

reflects a genuine effort to obtain identifiable and relevant evidence or instead

constitutes a broad ‘fishing expedition’ which seeks to use the Rule as a means

for obtaining additional discovery.”10 A party “[r]equesting entire files instead of

specific documents indicates a fishing expedition.”11 Mr. Holger has not specified

the information contained in the requested documents or believed to be contained

in the requested documents, and this lack of specificity indicates that his request

is likely a prohibited “fishing expedition.”12

          In light of the foregoing, IT IS ORDERED that the motion at Docket 414 is

DENIED without prejudice to Mr. Holger to renewing the motion and addressing



8
    Id. (quoting United States v. Bergeson, 425 F.3d 1221, 1225 (9th Cir. 2005)).
9
    Docket 414 at 5.

 United States v. Noriega, 764 F. Supp. 1480, 1493 (S.D. Fla. 1991) (quoting Bowman Dairy
10

Co. v. United States, 341 U.S. 214, 220–21 (1951)).
11
   United States v. Venecia, Case No. 96-449-FR, 1997 WL 325328, at *3 (citing United States
v. Reed, 726 F.2d 570, 577 (9th Cir. 1984)).
12
  See United States v. Noriega, 764 F. Supp. 1480, 1493 (S.D. Fla. 1991) (“If the moving party
cannot reasonably specify the information contained or believed to be contained in the
documents sought but merely hopes that something useful will turn up, this is a sure sign that
the subpoena is being misused.”)

Case No. 3:18-cr-00035-SLG-MMS, United States v. Eklund
Order Re Motion for Rule 17(c) Subpoena for PREA Report and Investigation Documents
Page 3 of 4
           Case 3:18-cr-00035-SLG Document 430 Filed 02/05/21 Page 3 of 4
the legal standards discussed above. Mr. Holger may move to file his subpoena

motions ex parte if believes that is warranted.13

          DATED this 5th day of February, 2021, at Anchorage, Alaska.

                                                       /s/ Sharon L. Gleason
                                                       UNITED STATES DISTRICT JUDGE




13
     See Local Civil Rule 7.3(e); Local Criminal Rule 1.1(b).

Case No. 3:18-cr-00035-SLG-MMS, United States v. Eklund
Order Re Motion for Rule 17(c) Subpoena for PREA Report and Investigation Documents
Page 4 of 4
            Case 3:18-cr-00035-SLG Document 430 Filed 02/05/21 Page 4 of 4
